DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/12/2020, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 13, 15-18, 20-25, and 27-32 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 13, 
Prior art has been found to teach “A peripheral device, comprising: a function block configured to provide data in response to a request from a host device; a data channel coupled with the function block and configured to transmit the data from the function block to the host device as one or more packets; and output logic coupled with the data channel and configured to: indicate validity of the data transmitted via the data channel by causing a signal comprising a read data strobe signal to transition for each of the one or more packets of the data transmitted to the host device via the data channel, and transmit the signal to the host device, wherein []";
Since, no prior art was found to teach: ”the output logic further comprises a latency control circuit configured to, in response to the request indicate the validity of the data prior to lapse of a maximum latency count” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 18 and 25, the claims recite essentially similar limitations as in claim 13;
For dependent claims 15-18, 20-24, and 27-32, the claims are allowed due to their dependency on allowable independent claims 13, 18, and 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bunton et al. (US 6,374,282 B1) teaches all limitations except for strobe transitioning with each packet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114